Citation Nr: 9916843	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  94-32 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran had active service from September 1976 to 
September 1981 and from April 1984 to June 1992.

This matter was originally before the Board of Veterans' 
Appeals (Board) in July 1996 from a November 1993 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.  

In July 1996, the Board had for consideration issues of the 
veteran's entitlement to service connection for residuals of 
a corneal abrasion of the right eye, and her entitlement to 
service connection for chronic vaginitis, and bilateral knee 
disability.  By a decision that month, the Board denied 
service connection for residuals of a corneal abrasion of the 
right eye, and remanded for evidentiary development the 
issues of entitlement to service connection for chronic 
vaginitis and bilateral knee disability.  By a rating 
decision in February 1999, the RO granted service connection 
for chronic vaginitis.  The veteran's claims folder has been 
returned to the Board for further action on the remaining 
issue.  


REMAND

The veteran is seeking service connection for bilateral knee 
disability.  The service medical records reflect that while 
in service the veteran was evaluated for bilateral knee pain.  
On separation from service, the lower extremities were found 
to be normal.  

On general medical examination by VA in March 1993 the 
veteran complained of bilateral knee pain.  It was noted that 
there was full range of motion of the knees, but crepitus of 
both knees was reported.  It was found that the veteran was 
symptomatic with functional impairment based on pain with 
ascending steps and prolonged standing and walking.  A 
special orthopedic examination was not completed, however.  

At the hearing before the undersigned in March 1996, the 
veteran testified that she then had swelling and popping of 
the knees, and that she was being seen by the VA and her 
company's doctor for knee symptoms.  Based on the evidence, 
the Board concluded that the veteran's case should be 
remanded to the originating agency for additional 
development, including having the veteran scheduled for a 
special orthopedic examination.  The Board requested that: 
Based on the examination and a review of the record, the 
orthopedic specialist should identify all current knee 
disabilities, and proffer an opinion, with supporting 
analysis, as to the etiology of any disabilities identified.  
The likelihood that any current knee pathology is related to 
a condition noted in service should be addressed.  

The representative notes that the veteran's examination in 
February 1997 was by a physician's assistant not an 
orthopedic specialist; that, although moderate medial-lateral 
laxity was noted on examination, the diagnosis was normal 
knee exam-no pathology found-no evidence of degenerative 
changes; and that the examiner did not answer the question 
posed by the Board regarding whether there was any 
relationship to any condition noted in service.  

The Board agrees that the diagnosis is inconsistent with the 
reported findings and that the examiner did not answer the 
specific question posed by the Board.  See Stegall v. West, 
11 Vet.App. 268 (1998). Accordingly, the veteran's case must 
again be remanded to the RO to fulfill the veteran's due 
process entitlement, as follows:

1.  The RO should contact the veteran 
regarding treatment she has received to 
insure that copies of all treatment 
records both private and VA since 1996 
have been obtained for inclusion with the 
primary claims folder.  

2.  Following completion of the above, 
the RO should refer the veteran's claims 
file to a VA orthopedic specialist.  The 
physician is requested to review the 
veteran's claims file, including the 
service medical records, previous VA 
examination reports, the VA outpatient 
treatment records, and the private 
medical records.  The veteran should then 
be examined by the physician.  All 
indicated testing should be conducted and 
all clinical manifestations should be 
reported in detail.  

Based on the examination and a review of 
the record, the orthopedic specialist 
should identify all current knee 
disabilities, and proffer an opinion, 
with supporting analysis, as to the 
etiology of any disabilities identified.  
The likelihood that any current knee 
pathology had its onset in service or is 
otherwise related thereto should be 
addressed.

The claims file, including a copy of this 
REMAND, must be made available to the 
examiner for review before the 
examination.  The examination report is 
to reflect whether such a review of the 
claims file was made.  The report should 
be typed.  

The RO should then readjudicate the issue of entitlement to 
service connection for bilateral knee disability.  If the 
determination remains adverse to the veteran, she and her 
representative should be furnished with a supplemental 
statement of the case, and be given an opportunity to respond 
thereto.  Thereafter, the case should be returned to the 
Board for further appellate consideration, if otherwise in 
order.  The purpose of this REMAND is to secure clarifying 
information and ensure due process.  No action is required on 
the part of the veteran until she receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


